 ADIRONDACK FOUNDRIES263Adirondack Foundries,Inc.andUnited Steelworkersof America Local 3521,AFL-CIO. Case 3-CA-13754On the entire record, the Board makes the fol-lowingFINDINGS OF FACT30 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTOn a charge filed by the Union 10 April 1987,theGeneral Counsel of the National Labor Rela-tions Board issued a complaint on 20 May 19871against the Company (Respondent) alleging that ithas violated Section 8(a)(5) and (1) of the NationalLabor Relations Act. Although properly servedcopies of the charge and complaint, the Companyhas failed to file an answer.2On 27 July the General Counsel filed a Motionfor Summary Judgment. On 30 July the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why themotion should not be granted. The Company's re-sponse was not timely filed and has not been con-sidered. The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Rulingon Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and may be sofound by the Board." Further, the undisputed alle-gationsin the Motion for Summary Judgment dis-close that the General Counsel, by certified maildated 10 July, notified the Respondent that unlessan answer was received by 17 July a Motion forSummary Judgment would be filed.In the absence of good cause being shown forthe failure to file a timely and proper answer, wegrant the General Counsel's Motion for SummaryJudgment.iAll dates refer to1987 unlessotherwisedesignated2As notedinfra, the Respondent was notifiedby certifiedmail on 10July of theneed to file an answer in this caseOn 14 Julythe Respondentsubmitted a letter inwhich the Respondentstated that"[y]our accusa-tions are essentiallycorrect," but thatitwasin bankruptcyand it "didn'thave the money " The Respondent's letter is insufficient to constitute ananswer because it doesnot specificallyadmit,deny,or explain each ofthe allegations in the complaint.SeeGoldsteinCo, 274 NLRB682 (1985).I. JURISDICTIONThe Company, a New York corporation, is en-gaged in the manufacture of steel castings at its fa-cility inWatervliet, New York, where in the past12months it derived gross revenues in excess of$500,000, of which an amount in excess of $50,000was derived from the sale and shipment of prod-ucts directly to points located outside the State ofNew York. We find that the Companyisan em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Union,United Steelworkers of America Local 3521, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Company con-stitute a unit appropriate for the purposes of collec-tive bargaining within themeaningof Section 9(b)of the Act: "All productionand maintenance em-ployees."At all times material, the Union, by virtue ofSection 9(a) of the Act, has been the exclusive rep-resentative of the employees in the above-describedunit for purposes of collectivebargainingwith re-spect to rates of pay, wages, hours of employment,and other terms and conditions of employment.Such recognition has been embodied in collective-bargaining agreements, the most recent of whichrunsfrom 1 June 1986 until 1 June 1989.Since about 10 October 1986 the Respondent hasfailed to continue in full force and effect all theterms and conditions of the agreement by failing toabide by article XVI, "Health Security Program."The terms and conditions of the agreement the Re-spondent failed to continue in full force and effectare mandatory subjects of bargaining.Basedon the above, we find that the Company,since 10 October 1986, has refused to bargain col-lectively with the Union as the exclusive represent-ative of the unit employees, and that the Companythereby has engagedin and is engagingin unfairlabor practiceswithin the meaning of Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.By ceasing to abide by the collective-bargain-ing agreementand failing to continue in full forceand effect article XVI, Health Security Program,the Company has refused to bargain collectivelywith the Union, and therebyhas engaged in unfair286 NLRB No. 24 264DECISIONSOF THE NATIONALLABOR RELATIONS BOARDlaborpracticeswithin themeaning of Section8(a)(5) of the Act.2.By the aforesaid conduct, the Respondent hasinterferedwith, restrained, and coerced the unitemployees in the exercise of the rights guaranteedthem by Section 7 of the Act, and thereby has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.'We shall order the Respondent to make wholeitsunitemployees by abiding by article XVI,Health Security Program, of the collective-bargain-ing agreement and making all contributions thathave not been paid and that would have been paidabsent the Respondent's unlawful discontinuance ofthe payments,4 and by reimbursing unit employeesfor any expenses ensuing from the Respondent'sfailure to make such required payments as set forthinKraft Plumbing & Heating,252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), suchamounts to be computed in the manner set forth inOgle Protection Service,183 NLRB 682 (1970), withinterest as prescribed inNew Horizons for the Re-tarded,5and to post an appropriate notice.ORDERThe National LaborRelationsBoard orders thatthe Respondent, Adirondack Foundries, Inc., Wa-tervliet,New York, its officers,agents, successors,and assigns, shall1.Cease and desist from8The GeneralCounsel requested a visitatonal provisionUnder thecircumstances of this case,we find it unnecessary.4 Because the provisions of employeebenefit fundagreements are van-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld paymentsWe leave tothe compliance stage the question ofwhether the Respondent must pay any additional amounts into the benefitfund in order to satisfy our "make-whole" remedy Theseadditionalamounts may be determined,depending on the circumstances of eachcase,by reference to provisions in the documents governing the funds atissue and,where there are no governing provisions,to evidence of anyloss directly attributable to the unlawful withholding action,which mightincludethe loss ofreturn on investmentof the portion of fundswithheld,additionaladministrativecosts,etc.,butnotcollaterallossesMerryweather Optical Co,240 NLRB 1213 (1979)5 In accordancewithour decisioninNew Horizons for the Retarded,283 NLRB 1173(1987), interest on and after 1 January1987 shall becomputed at the "short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S C § 6621 Interest onamounts accrued prior to 1 January1987 (the effective date of the 1986amendmentto 26 U S C. § 6621) shall becomputed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977)(a) Refusing to bargain with United Steelworkersof America Local 3521 by failing to abide by arti-cle XVI, Health Security Program, as required bythe applicable collective-bargaining agreement withthe Union.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole the unit employees by abidingby articleXVI, Health Security Program, andmaking all contributions that have not been paidand that would have been paid absent the Respond-ent'sunlawful discontinuance of such payments,and by reimbursing them for any expensesensuingfrom the Respondent's unlawful failure to makesuch payments, in the manner set forth in theremedy section of this decision.(b)Preserve and, on request, make available toagents of the National Labor Relations Board, forexamination and copying, all records that areneeded to analyze and determine the amounts ofmoney due under the terms of the Board's Order.(c) Post at its facility inWatervliet,New York,copies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON,dissenting.For the reasons set forth in my dissent inRapidFur Dressing,278 NLRB 905 (1986), I dissent fromthe majority's finding that the Respondent violatedSection 8(a)(5) by failing to make premium pay-ments pursuant to its contract with the Union.There is no evidence that theRespondent has en-gaged in conduct reflecting a repudiation of thecollective-bargaining agreement in any way tanta-mount to a violation of the Act or otherwise re-If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Orderof the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board." ADIRONDACK FOUNDRIES265fused to bargain.By finding a violation in these cir-cumstances,the Board is once again all owing itselfto be used as a collection agency for the ChargingParty.Accordingly,Iwould deny the Motion forSummary Judgment.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abideby thisnotice.WE WILLNOT refuse to bargain with Unitedthe exclusive representative of the employees in thebargaining unit by ceasing to abide by article XVI,Health Security Program,as provided for in ourcollective-bargaining agreement with the Union.The unit is:All productionand maintenance employees.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILLmake whole our unit employees bypaying all contributions required by our collective-bargaining agreementwiththe Union,and by reim-bursing our unit employees for any expenses ensu-ing from the failure to make such payments.Steelworkersof America Local 3521, AFL-CIOasADIRONDACK FOUNDRIES, INC.